723 N.W.2d 844 (2006)
PALM BEACH POLO HOLDINGS, INC., Plaintiff/Counterdefendant-Appellant,
v.
David R. RYDER, Trustee of the Gertrude Winslow Denison Restatement of Declaration of Trust Dated 2/19/88, and Dennis Delong, Personal Representative of the Estate of Franklin A. Denison, Sr., Defendants/Counter-plaintiffs-Appellees.
Docket No. 131982. COA No. 259730.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the July 25, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.